Name: Council Regulation (EC) No 542/2003 of 21 January 2003 concerning the export of certain steel products from the Czech Republic to the Community for the period from the date of entry into force of this Regulation to the date of accession by the Czech Republic to the European Union (extension of the double-checking system)
 Type: Regulation
 Subject Matter: trade policy;  iron, steel and other metal industries;  transport policy;  Europe;  trade
 Date Published: nan

 Avis juridique important|32003R0542Council Regulation (EC) No 542/2003 of 21 January 2003 concerning the export of certain steel products from the Czech Republic to the Community for the period from the date of entry into force of this Regulation to the date of accession by the Czech Republic to the European Union (extension of the double-checking system) Official Journal L 081 , 28/03/2003 P. 0001 - 0004Council Regulation (EC) No 542/2003of 21 January 2003concerning the export of certain steel products from the Czech Republic to the Community for the period from the date of entry into force of this Regulation to the date of accession by the Czech Republic to the European Union (extension of the double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part(1), entered into force on 1 February 1995.(2) The Parties decided by Decision No 1/2003(2) of the Association Council to extend the double-checking system introduced by Decision No 3/97(3) of the Association Council for the period from the date of entry into force of this Regulation to the date of accession by the Czech Republic to the European Union.(3) It is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 87/98 of 19 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period from 1 January to 31 December 1998 (double-checking system)(4),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 87/98 shall continue to apply for the period from the date of entry into force of this Regulation to the date of accession by the Czech Republic to the European Union, in accordance with the provisions of Decision No 1/2003 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part.Article 2Regulation (EC) No 87/98 shall in consequence be amended as follows:1. in the title, preamble and Article 1(1) and (4) references to the period "1 January to 31 December 2002" shall be replaced by references to "7 April 2003 to the date of accession by the Czech Republic to the European Union";2. Annex I to that Regulation shall be replaced by the text contained in Annex I;3. Annex IV to that Regulation shall be replaced by the text contained in Annex II.Article 3Goods shipped to the Community from 1 January 2003 to the date of entry into force of this Regulation shall be excluded from the scope of this Regulation.Article 4This Regulation shall enter into force on the 10th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 January 2003.For the CouncilThe PresidentN. Christodoulakis(1) OJ L 360, 21.12.1994, p. 2.(2) See page 43 of this Official Journal.(3) OJ L 13, 19.1.1998, p. 99.(4) OJ L 13, 19.1.1998, p. 43.ANNEX I"ANNEX ICZECH REPUBLICList of products subject to double-checkingCold-rolled sheet7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907211 23 107211 23 517211 29 20Welded tubesComplete CN heading 7306"ANNEX II"ANNEX IVLISTA DE LAS AUTORIDADES NACIONALES COMPETENTES/LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER/LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN/Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã /LIST OF THE COMPETENT NATIONAL AUTHORITIES/LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES/ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI/LIJST VAN BEVOEGDE NATIONALE INSTANTIES/LISTA DAS AUTORIDADES NACIONAIS COMPETENTES/LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA/FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETERBELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesServices licencesRue GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles Fax (32-2) 230 83 22 Ministerie van Economische Zaken Bestuur van de Economische BetrekkingenDienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax: (32-2) 230 83 22DANMARKErhvervsfremme Styrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK - 8600 Silkeborg Fax: (45) 35 46 64 01DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn 1 Fax: (49-61 96) 9 42 26Ã Ã Ã Ã Ã £Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (30-210) 328 60 94ESPAÃ AMinisterio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Fax: (34) 915 63 18 23/(34) 913 49 38 31FRANCEService des industries manufacturiÃ ¨res DIGITIP 12, rue Villiot - BÃ ¢timent Le Bervil F - 75572 Paris cedex 12 Fax (33-1) 53 44 91 81IRELANDDepartment of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort CentreHatch StreetDublin 2 Fax: (353-1) 631 28 26ITALIAMinistero delle AttivitÃ produttive Direzione generale per la Politica commerciale e per la gestione del regime degli scambi Viale America 341 I - 00144 Roma Fax: (39) 06 59 93 22 35/06 59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L - 2011 Luxembourg Fax (352) 46 61 38NEDERLANDBelastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen Nederland Fax: (31-50) 526 06 98m.i.v. 18.1.2002Fax: (31-50) 523 23 41Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Fax: (43-1) 711 00/83 86PORTUGALMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo, EdifÃ ­cio da AlfÃ ¢ndega de Lisboa P - 1140-060 Lisboa Fax: (351-21) 881 42 61SUOMITullihallitus PL 512 FIN - 00101 Helsinki F. (358-9) 614 28 52SVERIGEKommerskollegium Box 6803 S - 103 13 Stockholm Fax (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway House, West Precinct Billingham, Cleveland TS23 2NF Fax: (44-1) 642 53 35 57 United Kingdom"